         Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 1 of 33



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


    CONNECTICUT FAIR HOUSING          :
    CENTER et al.,                    :
                                      :        No. 3:18-CV-705 (VLB)
         Plaintiffs,                  :
                                      :
         v.                           :            March 25, 2019
                                      :
    CORELOGIC RENTAL PROPERTY         :
    SOLUTIONS, LLC,                   :
                                      :
         Defendant.                   :


    MEMORANDUM OF DECISION ON DEFENDANT’S MOTION TO DISMISS [DKT. 19]

       Plaintiffs Connecticut Fair Housing Center (“CFHC”) and Carmen Arroyo,

individually and as next friend for Mikhail Arroyo (collectively, “Plaintiffs”)

commenced this action against Defendant CoreLogic Rental Property Solutions,

LLC (“Defendant” or “RPS”) alleging that Defendant, through use of its criminal

tenant screening product, violated the Fair Housing Act, 42 U.S.C. §§ 3601 et seq.

(“FHA”), the Connecticut Unfair Trade Practice Act, Conn. Gen. Stat. §§ 42-110a et

seq. (“CUTPA”) and the Fair Credit Reporting Act, 15 U.S.C. §§ 1681 et seq.

(“FCRA”). Presently before the Court is Defendant’s Motion to Dismiss Plaintiffs’

claims pursuant to the FHA and CUTPA only. For the foregoing reasons,

Defendant’s Motion to Dismiss is DENIED.

                               I.     Background

        Carmen Arroyo was a tenant in ArtSpace Windham, an apartment complex

managed by WinnResidential Connecticut, LLC (“WinnResidential”). Dkt. 1 at ¶ 50.

Ms. Arroyo has a son named Mikhail Arroyo who was injured in an accident in July


                                          

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 2 of 33



2015 which left him unable to speak, walk or care for himself. Id. at ¶ 5. In April

2016, Ms. Arroyo learned that Mr. Arroyo, who had been living in a nursing home

where he received residential treatment, would soon be ready to be discharged. Id.

at ¶ 52. Ms. Arroyo is her son’s conservator and primary caregiver. Id. at ¶¶ 52-53.

Ms. Arroyo requested that WinnResidential transfer her to a two-bedroom

apartment and permit Mr. Arroyo to live with her. Id. at ¶ 52. Ms. Arroyo consented

to a tenant screening check on her son’s behalf. Id. at ¶ 53.

      Defendant conducted tenant screenings for WinnResidential. Defendant is

a consumer-reporting agency specializing in tenant screening.        Id. at ¶ 2.   It

searches its database of public records and then sells consumer reports generated

from the database. Id. Defendant offers two screening products, CrimCHECK and

CrimSAFE. Id. at ¶ 33. CrimCHECK gives housing providers copies of criminal

records to interpret on their own while CrimSAFE uses an algorithm to interpret an

applicant’s criminal record and provide housing providers with a decision on

whether the applicant qualifies for housing. Id. Defendant marketed CrimSAFE as

an “automated tool [that] processes and interprets criminal records and notifies

leasing staff when criminal records are found that do not meet the criteria you

establish for your community.” Id. at ¶ 35. Defendant provides housing providers

with a form that lists general categories of crimes for which the algorithm should

screen. Id. After Defendant conducts the screen, it returns a one-page report

which indicates whether disqualifying records were found. The report provides no

additional information such as the underlying records, the nature of the alleged

crime, the date of the offense or the outcome of the case, if any. Id. at ¶ 38.



                                         2

        Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 3 of 33



Defendant also generates an adverse action letter for the housing provider to send

to the tenant when a disqualifying record is found. Id. Defendant screened Mr.

Arroyo using its CrimSAFE product and informed WinnResidential that Mr. Arroyo

was disqualified from tenancy based on unspecified criminal records. Id. at ¶¶ 54-

55. The report listed a “CrimSAFE result” which stated that disqualifying records

were found. Id. at ¶ 57. Based on these facts, the Court finds that CrimSAFE

disqualifies applicants for housing if the applicant was arrested but not convicted

of a crime even though many years had passed since the arrest.                The only

information   Defendant    provided    to   WinnResidential    about    Mr.   Arroyo’s

disqualifying record is his name, date of birth and under a field labeled jurisdiction,

the entry “000000033501.PA.”       Id. at ¶ 60.    Defendant did not provide any

information to WinnResidential about the nature of the underlying criminal record

or the reasons for Mr. Arroyo’s disqualification. Id. at ¶ 59. Defendant also did not

take into consideration relevant mitigating circumstances such as the facts

surrounding the criminal conduct, Mr. Arroyo’s age at the time of the conduct, and

the impact of Mr. Arroyo’s current significant disabilities on the ability for future

misconduct. Id. at ¶ 63.

      In late April 2016, WinnResidential told Ms. Arroyo that Mr. Arroyo could not

move in with her because he was not qualified for tenancy, but it did not provide

any reasons for Mr. Arroyo’s disqualification. Id. at ¶¶ 66-67. Mr. Arroyo has never

been convicted of a crime. Id. at ¶ 8. He was charged with retail theft in 2014, but

the charge was ultimately withdrawn. Id. Ms. Arroyo contacted Defendant,

explained that she was Mr. Arroyo’s conservator and asked for Mr. Arroyo’s tenant



                                            3

        Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 4 of 33



screening report on his behalf. Id. at ¶¶ 71-72. Defendant mailed Ms. Arroyo a

written application form and Ms. Arroyo submitted it in May 2016. Id. at ¶¶ 73-74.

In September 2016, Ms. Arroyo followed up with Defendant who acknowledged that

it received her completed application form but required a power of attorney from

Mr. Arroyo in order to provide the tenant screening report. Id. at ¶¶ 78-81. In

November 2016, Ms. Arroyo submitted another application also signed by Mr.

Arroyo’s co-conservator. Id. at ¶ 86. Defendant never provided the Arroyos with

the tenant screening report and they still do not know with certainty the identity of

the supposedly disqualifying records.        Id. at ¶¶ 94-95.   WinnResidential also

represented to Ms. Arroyo that it does not know the details of Mr. Arroyo’s

disqualifying conduct. Id. at ¶ 93. In June 2017, WinnResidential allowed Mr.

Arroyo to move in with Ms. Arroyo after the Arroyos filed an administrative fair

housing complaint against it and ArtSpace Windham. Id. at ¶ 100. The Arroyos

proved at the hearing that Mr. Arroyo’s only criminal charge was retail theft and it

had been withdrawn. Id. WinnResidential eventually allowed Mr. Arroyo to move

in with Ms. Arroyo in June 2017, approximately one year after Ms. Arroyo’s request.

Id. at ¶¶ 100-102.

                               II.   Legal Standard

      “‘To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.’”

Sarmiento v. U.S., 678 F.3d 147, 152 (2d Cir. 2012) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)). While Rule 8 does not require detailed factual allegations,

“[a] pleading that offers ‘labels and conclusions’ or ‘formulaic recitation of the



                                         4

        Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 5 of 33



elements of a cause of action will not do.’ Nor does a complaint suffice if it tenders

‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678

(internal citation and quotation omitted). “Where a complaint pleads facts that are

‘merely consistent with’ a defendant's liability, it ‘stops short of the line between

possibility and plausibility of ‘entitlement to relief.’” Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 557 (2007)). A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (internal citations omitted).

      In considering a motion to dismiss for failure to state a claim, the Court

should follow a “two-pronged approach” to evaluate the sufficiency of the

complaint. Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). “A court ‘can

choose to begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.’” Id. (quoting Iqbal, 556

U.S. at 679). “At the second step, a court should determine whether the ‘well-

pleaded factual allegations,’ assumed to be true, ‘plausibly give rise to an

entitlement to relief.’” Id. (quoting Iqbal, 556 U.S. at 679). “The plausibility standard

is not akin to a probability requirement, but it asks for more than a sheer possibility

that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (internal quotations

omitted).

                                    III.   Standing

      Under Article III of the Constitution, federal courts have jurisdiction over

cases and controversies only. See U.S. Const. art. III, § 2; see also Valley Forge

Christian C. v. Ams. United for Separation of Church and State, Inc., 454 U.S. 464,



                                           5

        Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 6 of 33



471 (1982). One element of this jurisdictional inquiry is standing which “focuses

on whether the plaintiff is the proper party to bring this suit.” See Raines v. Byrd,

521 U.S. 811, 818 (1997) (citation omitted). To establish standing, “a plaintiff must

show (1) it has suffered an ‘injury in fact’ that is (a) concrete and particularized and

(b) actual or imminent, not conjectural or hypothetical; (2) the injury is fairly

traceable to the challenged action of the defendant; and (3) it is likely, as opposed

to merely speculative, that the injury will be redressed by a favorable decision.”

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., 528 U.S. 167, 180–81 (2000).

Carmen Arroyo and Mikhail Arroyo (the “Arroyo Plaintiffs”) were directly harmed

by Defendant’s policies and meet the requirements for constitutional standing.

For example, the Arroyo Plaintiffs allege that as a result of Defendant’s actions Mr.

Arroyo remained in a nursing home for an additional year and the Arroyo Plaintiffs

suffered emotional distress along with additional medical, travel, and housing

expenses.

      Plaintiff CFHC is an organization and was not directly harmed. However, in

Havens Realty Corp. v. Coleman, the Supreme Court held that, where an

organizational plaintiff had alleged it “had to devote significant resources to

identify and counteract the defendant's racially discriminatory steering practices,”

“there can be no question that the organization has suffered injury in fact,” and

thus the organization had Article III standing to sue. 455 U.S. 363, 379 (1982). CFHC

alleged that it “diverted resources from other activities to investigate Defendant’s

conduct” and “spent a significant amount of time helping Mr. Arroyo obtain




                                           6

        Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 7 of 33



permission to live in [Ms. Arroyo’s apartment].” Dkt. 1 at ¶ 20. Therefore, CFHC

has sufficiently pled an injury in fact and has Article III standing.

                                     IV.    Analysis

       Defendant moves to dismiss Counts I, II, III and VI of Plaintiffs’ Complaint. In

Counts I through III, Plaintiffs allege that Defendant discriminated against them on

the basis of national origin, race and disability in violation of the FHA.1 In Count

VI, the Arroyo Plaintiffs allege that Defendant violated CUTPA by inter alia failing

to make an individual assessment of Mr. Arroyo’s criminal record before reporting

him as disqualified and failing to provide the Arroyos with the information

underlying Mr. Arroyo’s tenant screening report. Id. at ¶ 226.

       Plaintiffs bring their FHA claim for race and national origin discrimination

under several distinct theories. First, Plaintiffs allege that Defendant’s policies

have a disparate impact on Latinos and African Americans. Id. at ¶ 194. Second,

Plaintiffs allege that Defendant intentionally discriminates against Latinos and

African Americans. Id. at ¶ 195. Lastly, Plaintiff alleges that Defendant intentionally

encourages housing providers to discriminate by offering a tenant screening

product that does not provide an individualized assessment of each prospective

tenant. Id. at ¶ 196.

       In Count II, Plaintiffs allege that Defendant’s policies of refusing to allow

conservators to receive the tenant screening report of wards without a power of

attorney executed by the proposed tenant have a disparate impact on handicapped



1
    Count III, disability discrimination in violation of the FHA, for Defendant’s refusal to
provide the documents underlying Mr. Arroyo’s tenant screening report to Ms. Arroyo, is
brought by the Arroyo Plaintiffs only.

                                             7

        Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 8 of 33



individuals. Id. at ¶ 201. Plaintiffs also allege that Defendant intentionally

discriminated against Mr. Arroyo by refusing to provide him with his tenant

screening report because of his disability. Id. at ¶ 203. In Count III, the Arroyo

Plaintiffs allege that Defendant refused to grant Mr. Arroyo a reasonable

accommodation when it declined to grant Ms. Arroyo’s request for a copy of his

tenant screening report.

      Lastly, Plaintiff alleges that Defendant violated CUTPA by engaging in

various allegedly unfair practices, including: failing to make an individual

assessment of Mr. Arroyo’s criminal record before reporting him as disqualified,

reporting Mr. Arroyo as disqualified to WinnResidential without disclosing his

underlying   record,   encouraging     WinnResidential’s    failure   to   make   an

individualized assessment, failing to provide the Arroyos with the information

underlying Mr. Arroyo’s tenant screening report, requiring power of attorney from

Ms. Arroyo instead of accepting her conservatorship, and discriminating against

Mr. Arroyo because of his race and/or disability. Id. at ¶ 226.

      In its Motion to Dismiss, Defendant makes several threshold arguments

covering multiple claims.    First, it claims that Plaintiffs’ FHA claims must fail

because the FHA applies only to housing providers, not screening companies.

Even assuming the FHA does apply, Defendant argues that it cannot be liable

because its policies and actions do not have a sufficient nexus to the denial of

housing. Defendant also argues that Plaintiffs’ claims fail on the merits because

they cannot state a claim for disparate treatment or disparate impact. With regard

to Plaintiffs’ CUTPA claims, Defendant repeats its nexus argument and claims its



                                          8

        Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 9 of 33



failure to provide Mr. Arroyo’s screening report does not meet CUTPA’s “trade or

commerce” requirement.

      A.     Fair Housing Act Claims

      The FHA was enacted in 1968 to eradicate discriminatory housing policies

and practices to afford members of protected classes fair housing opportunity

throughout the United States. See 42 U.S.C. § 3601. In recognition of the pervasive

and insidious problem of housing discrimination, the Supreme Court found that

the “language of the Act is broad and inclusive,” and Congress’s priority can only

be carried out “by a generous construction.” Trafficante v. Metropolitan Life Ins.

Co., 409 U.S. 205, 209, 212 (1972); see also Cabrera v. Jakabovitz, 24 F.3d 372, 388

(2nd Cir. 1994) (“The provisions of 42 U.S.C. § 3604 are to be given broad and liberal

construction.”) (quoting Woods-Drake v. Lundy, 667 F.2d 1198, 1201 (5th Cir.

1982)). “The Fair Housing Act itself focuses on prohibited acts.” Meyer v. Holley,

537 U.S. 280, 285 (2003). By drafting the FHA in the passive voice, Congress

“bann[ed] an outcome while not saying who the actor is.” N.A.A.C.P. v. Am. Family

Mut. Ins. Co., 978 F.2d 287, 298 (7th Cir. 1992), cert. denied, 508 U.S. 907 (1993).

      Plaintiffs bring claims under the FHA’s prohibitions against discrimination

based on race, national origin and disability alleging that he was wrongfully denied

housing based on his arrest record and disability. The FHA declares that it is

unlawful to “make unavailable or deny, a dwelling to any person because of race,

color religion, sex, familial status, or national origin.” 42 U.S.C. § 3604(a). The FHA

also declares that is unlawful to “discriminate against any person in the terms,

conditions, or privileges of sale or rental of a dwelling, or in the provision of



                                           9

                Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 10 of 33



services or facilities in connection therewith, because of race, color, religion, sex,

familial status, or national origin.” Id. at § 3604(b). An identical provision prohibits

discrimination because of a handicap. Id. at §§ 3604(f)(1), (f)(2). Lastly, disability

discrimination under the FHA includes “a refusal to make reasonable

accommodations                               in        rules,   policies,    practices,   or   services,   when   such

accommodations may be necessary to afford such person equal opportunity to use

and enjoy a dwelling.” Id. at §3604(f)(3)(B).

                “The principle that there is a presumption of innocence in favor of the

accused is the undoubted law, axiomatic and elementary, and its enforcement lies

at the foundation of the administration of our criminal law.” Coffin v. United States,

156 U.S. 432, 453, 15 S.Ct. 394, 403, 39 L.Ed. 481 (1895).                                         The United States

Department of Housing and Urban Development (“HUD”) recently issued two

documents relevant to Plaintiffs’ claim that Defendant unlawfully discriminated

against Mr. Arroyo based on his screening report which included a prior arrest.

The first was a Notice issued by the Office of Public and Indian Housing in

November 2015, entitled Guidance of Public Housing Agencies (“PHAs”) and

Owners of Federally-Assisted Housing on Excluding the Use of Arrest Records in

Housing Decisions.2 The Notice “inform[ed] PHAs and owners of other federally-

assisted housing that arrest records may not be the basis for denying admission.”

Id. HUD concluded that “the fact that there has been an arrest for a crime is not a

basis for the requisite determination that the relevant individual engaged in




2
    See HUD Notice PIH 2015-19, (Nov. 2, 2015), available
                                                                                                                   at
http://portal.hud.gov/hudportal/documents/huddoc?id=PIH2015-19.pdf.
                                                                            10

                Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 11 of 33



criminal activity warranting denial of admission, termination of assistance or

eviction.” Id. at 3.

              In April 2016, HUD issued a document entitled “Office of General Counsel

Guidance on Application of Fair Housing Act Standards to Use of Criminal Records

by Providers of Housing and Real Estate-Related Transactions.”3 The Guidance

noted that “criminal history-based restrictions on access to housing are likely

disproportionately to burden African Americans and Hispanics.” Id. It concluded

that “a discriminatory effect resulting from a policy or practice that denies housing

to anyone with a prior arrest or any kind of criminal conviction cannot be justified,

and therefore such a practice would violate the Fair Housing Act.” Id. The only

court to address this Guidance deemed it “an interpretive rule” which clarifies how

disparate impact claims under 24 C.F.R. § 100.500 apply to situations where a

housing provider takes an adverse action based on an individual’s criminal history.

See, e.g., Jackson v. Tryon Park Apartments, Inc., No. 18CV6238, 2019 WL 331635,

at *4 (W.D.N.Y. Jan. 25, 2019). With this legislative history and recent interpretation

as a guide, the Court turns to Defendant’s Motion to Dismiss.

                             1.             Applicability of FHA to Screening Companies

              Plaintiffs allege that Defendant is directly and vicariously liable for

misconduct under the FHA. Specifically, they allege that Defendant is directly

liable for its own discriminatory housing practices and/or vicariously liable for




3
 See HUD Guidance on Application of Fair Housing Act Standards to the Use of
Criminal Records by Providers of Housing and Real Estate-related Transactions,
(Apr.             4,              2016),             available              at
https://www.hud.gov/sites/documents/HUD_OGCGUIDAPPFHASTANDCR.PDF.
                                                               11

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 12 of 33



assisting housing providers in discriminating by offering a product that prevents

landlords from conducting an individualized assessment of potential tenants.

Plaintiffs also allege that Defendant knew that requiring a power of attorney before

disclosing records and refusing to accept Ms. Arroyo’s conservatorship would

deny incompetent housing applicants like Plaintiff equal access to his tenant

screening report. Defendant refused to modify its own policies to correct a

discriminatory practice.

      Section 100.7 of the HUD regulations governs direct and vicarious liability

for discriminatory housing practices.     A person is directly liable   for its own

conduct that results in a discriminatory housing practice, its knowing failure to

correct and end a discriminatory housing practice by that person’s agent or

employee and its knowing failure to correct and end a discriminatory housing

practice by a third-party where the person had the power to correct it. See 24 C.F.R.

§ 100.7(a). “A person is vicariously liable for a discriminatory housing practice by

the person’s agent or employee, regardless of whether the person knew or should

have known of the conduct that resulted in a discriminatory housing practice,

consistent with agency law.” Id. at § 100.7(b).

      Defendant argues that these HUD regulations limit FHA liability to entities

with control over a housing provider or “other legal responsibility” to correct the

landlord’s behavior. See 24 C.F.R. § 100.7(a)(iii). Defendant claims that Plaintiffs

failed to allege that it controlled the behavior of WinnResidential in setting the

screening criteria and this is a necessary element to establish liability. However,

as explained above, HUD regulations also create liability for a person’s “own



                                         12

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 13 of 33



conduct that results in a discriminatory housing practice” and “a discriminatory

housing practice by the person’s agent or employee.” Id. at §§ 100.7(a)(1)(i), (b).

      The Court finds that Plaintiffs sufficiently allege Defendant’s liability under

both theories. Defendant held itself out as a company with the knowledge and

ingenuity to screen housing applicants by interpreting criminal records and

specifically advertised its ability to improve “Fair Housing compliance.” Plaintiffs

allege it failed to do so by categorizing as disqualified a qualified applicant.

Defendant had a duty not to sell a product to a customer which would unwittingly

cause its customer to violate federal housing law and regulations.

      By the same token, Defendant would be liable if it sold a product designed

to allow its customer to circumvent the fair housing laws intentionally. Allowing a

screening company to facilitate discrimination by disqualifying qualified

applicants on an impermissible basis or by allowing a customer to set

impermissible qualification standards with impunity would subvert the purpose of

the FHA. Defendants advocate for a constrained reading. Interpreting the law in

the manner proposed by Defendant is too restrictive a reading of the Fair Housing

Act. Such a limited reading is inimical to its purpose and inconsistent with the

Supreme Court’s instruction to liberally construe the Act to achieve the important

remedial purpose of eradicating insidious housing discrimination.

      Defendant next argues that it cannot be liable under the FHA because § 3604

applies only to “individuals who deal directly with prospective buyers or tenants

and are in control of the housing-related decisions.” Defendant cites no authority

to support the notion that the FHA applies exclusively to housing providers. It cites



                                         13

        Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 14 of 33



Frederick v. Capital One Bank (USA), N.A. et al., claiming that the case rejected an

“attempt to expand the reach of the FHA beyond those providing housing.” No.

14CV5460, 2015 WL 5521769, at *3 (S.D.N.Y. Sept. 17, 2015). In Frederick, plaintiff

brought thirty-six claims against thirteen defendants claiming that they “engaged

in a conspiracy to report false information to credit reporting agencies and threaten

him with injury to his credit score if he does not pay allegedly invalid debts.” Id. at

*1.   Specific to his FHA claims, plaintiff claimed defendants’ credit reporting

scheme injured his credit score and thus made various housing opportunities

unavailable to him. Id. at *2. The Court held that credit reporting practices as

alleged in the complaint were not sufficiently related to the rental of housing to fall

within the scope of the FHA. Id. at *2-3.

       Frederick is distinguishable from the case at bar.       The Frederick Court

reasoned that “[t]he relationship between the challenged practice and real estate

transactions is essential because the FHA prohibits discrimination in the ‘sale or

rental’ of housing.” Id. at *2. Here, the challenged practice is directly related to

the real estate transaction because it determined who was qualified to occupy a

housing unit. Plaintiffs allege that Defendant’s practice of automatically screening

potential tenants on an impermissible basis – an arrest record – and disqualifying

them for tenancy on that reason without conducting an individualized assessment

of the tenant or providing the underlying documentation caused Mr. Arroyo to be

denied housing. Because there is a clear relationship between the challenged

practice and the attempted property rental, the Court is not persuaded by

Defendant’s argument.



                                            14

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 15 of 33



      Defendant’s claim that only housing providers can be held liable under the

FHA is further belied by the cases cited by Plaintiff. For example, in Mitchell v.

Shane, prospective homebuyers brought discrimination claims under § 3604

against the sellers, their listing agent and their listing agent’s employer. 350 F.3d

39, 41-42 (2d Cir. 2003). The Second Circuit affirmed the district court’s grant of

summary judgment for the sellers because there was no evidence they knew the

plaintiffs’ race, but vacated the grant of summary judgment as to the agent and his

employer. Id. at 49-50. The agent was not the housing provider, but the Court

found that he could be liable under § 3604 because he was aware of the plaintiffs’

race and did not solicit a counter-offer from them after they were outbid. Id. The

Court also vacated summary judgment for the agent’s employer because if the

agent was found liable for discrimination, then his employer may also be liable in

accordance with traditional agency principles. Id. Like the agent in Mitchell, the

Defendant can be held liable under the FHA despite the fact that it is not the direct

housing provider.

      Defendant can also be vicariously liable for WinnResidential’s actions. In

United States v. Hylton, this Court found that a husband and wife were both liable

for the husband’s discriminatory refusal to rent an apartment to an African-

American woman on the grounds that the wife employed the husband as her agent.

944 F. Supp. 2d 176, 191 (D. Conn. 2013). “To prove agency, three elements must

be proven: “(1) the manifestation by the principal that the agent shall act for him;

(2) the agent's acceptance of the undertaking; and (3) the understanding of the

parties that the principal is to be in control of the undertaking.” Id. at 190 (citing



                                         15

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 16 of 33



Cleveland v. Caplaw Enters., 448 F.3d 518, 522 (2d Cir. 2006)). The Court found that

the wife owned the rental property at issue and gave her husband authority to act

on her behalf which he accepted. Id. at 191. The Court also found that the final

prong, understanding of the principal’s control, was met because the wife signed

the leases and the husband discussed the actions he took with her. Id.

       The same reasoning applies here. Plaintiff alleged that WinnResidential

engaged Defendant to act on its behalf by conducting tenant screenings,

determining whether prospective tenants meet the requirements for tenancy and

sending adverse action letters. Dkt. 1 at ¶¶ 36-40, 51, 54-58, 64-65. Defendant

provided these services to WinnResidential.      Id.   Thus, WinnResidential gave

Defendant authority to act and Defendant accepted it. As to the final element, the

Court finds that WinnResidential was ultimately in control of the final housing

decision. WinnResidential chose the criteria for tenancy from Defendant’s form.

Id. at ¶ 36. WinnResidential initially accepted Defendant’s conclusion, but

eventually disregarded Defendant’s conclusion that Mr. Arroyo was disqualified

and allowed him to move in with Ms. Arroyo. Id. at ¶ 100. For these reasons, the

Court finds that Defendant can be held liable under the FHA as an agent of

WinnResidential.

      A recent decision from the Second Circuit supports the Court’s conclusions.

In Francis v. Kings Park Manor, Inc., the Circuit considered “whether a landlord

may be liable under the FHA for failing to take prompt action to address a racially

hostile housing environment created by one tenant targeting another, where the

landlord knew of the discriminatory conduct and had the power to correct it.” 917



                                        16

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 17 of 33



F.3d 109, 114 (2d Cir. 2019). Relying on the statutory text, the history of expansive

readings of the FHA and relevant HUD regulations, the Circuit found that “a

landlord may be liable under the FHA for failing to intervene in tenant-on-tenant

racial harassment of which it knew or reasonably should have known and had the

power to address.” Id. at 120-21. It acknowledged that the FHA does not explicitly

endorse landlord liability for tenant-on-tenant harassment, but explained that it has

“never required every last detail of a legislative scheme to be spelled out in a

statute itself—especially a civil rights statute.” Id. at 120. The Circuit also rejected

the defendant’s argument that HUD regulation § 100.7 rests on the false premise

that an agency relationship exists between landlords and tenants. Id. at 121. It

found that there was no risk that landlords would be liable where they lacked

control over tenants because the HUD regulation only imposes liability where a

landlord knew of misconduct by an agent or employee and failed to intervene or

failed to intervene despite an obligation to do so under the FHA. Id. at 121-22.

      The Francis decision supports the Court’s finding that screening companies

can be held liable under the FHA. First, the absence of language specifically

providing for screening company liability under the FHA is not determinative.

Second, screening companies can be liable under § 100.7 where they knew of and

had the power to correct and end a discriminatory housing practice. Here, Plaintiffs

allege that Defendant knew that its CrimSAFE policies discriminated against

minorities and disabled individuals but continued to offer them. Defendant had the

power to end its discriminatory practice by modifying or discontinuing its

CrimSAFE product and offering only its CrimCHECK product, but it refused to do



                                          17

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 18 of 33



so. For example, Defendant could have omitted arrest records from the list of

screening criteria or altered its algorithm to search only for arrests which resulted

in a conviction.

      The Court acknowledges that housing providers are often the target of FHA

claims. However, as discussed herein, other entities are frequently held liable

under the FHA. Nothing in the language of the statute precludes Defendant’s

liability and the Second Circuit has extended liability beyond direct housing

providers. These are logical extensions which effectuate the purpose of the FHA.

As explained above, without them, a housing provider could simply use an

intermediary to take discriminatory and prohibited actions on its behalf and defeat

the purpose of the FHA.

             2.     Nexus Between Defendant’s Conduct and Housing Denial

      Defendant argues that Plaintiffs’ FHA claims must be dismissed because

FHA liability only exists where an individual’s conduct restricts minorities’ access

to housing. It further claims that the relevant conduct, setting the housing-related

policies, is attributable to WinnResidential only. Defendant argues that Sabal Palm

Condominiums of Pine Island Ridge Association, Inc. v. Fischer supports the

notion that it cannot be liable because it did not set the policies at issue. 6 F. Supp.

3d 1272 (S.D. Fla. 2014). In Sabal Palm, the Court granted summary judgment

against a condominium association for failing to allow a disabled resident a

reasonable accommodation in violation of the FHA, but it granted summary

judgment in favor of the association’s lawyer because he did not participate in or




                                          18

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 19 of 33



have authority over that decision. Id. at 1280, 1294. Defendant claims its role is

akin to that of the lawyer. Defendant understates its role.

      In contrast, the Court finds that Defendant is similar to the board member in

Sabal Palm who voted against the accommodation and was held liable on summary

judgment. Id.    The Southern District of Florida found that “[i]ndividual board

members or agents such as property managers can be held liable when they have

personally committed or contributed to a Fair Housing Act violation.” Id. at 1293

(internal citation and quotation marks omitted).       Here, Plaintiffs allege that

Defendant’s automatic tenant screening process, which fails to individually assess

applicants, discriminates against Plaintiffs in the provision of housing on the basis

of race and disability.   Since WinnResidential’s decision to deny Mr. Arroyo

tenancy was based on Defendant’s screening process, it follows that Defendant

personally contributed to the alleged FHA violation. Therefore, the Court finds that

Defendant can be held liable under the FHA under the reasoning of Sabal Palm.

      Defendant argues that it did not select the screening criteria. Although

WinnResidential may have selected a subset of the criteria listed on the form,

Defendant drafted the form and thereby provided all the criteria available for

WinnResidential to select. Defendant cannot downplay its role in the screening

process. It was Defendant’s form, Defendant’s screening process and Defendant’s

adverse action letter that contributed to the denial of Mr. Arroyo’s application.

Indeed, Plaintiff alleges that Defendant’s adverse action letter was effectively the

final decision on Mr. Arroyo’s tenancy because Defendant did not provide

WinnResidential any information concerning disqualifying records or any other



                                         19

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 20 of 33



details for the tenancy decision. Defendant was closely involved in the tenancy

process unlike the defendants in the cases it cites. For example, the Multiple

Listing Service (“MLS”) in Wheatley Heights Neighborhood Coalition v. Jenna

Resales Co. was sued in addition to brokerage firms and their employees by a

group of residents who alleged that they engaged in racial steering in violation of

the FHA. 447 F. Supp. 838, 839 (E.D.N.Y. 1987). The Court found that the MLS was

not liable under the FHA because participating brokers did not act on its behalf or

for its benefit and the control exercised by MLS was not related to the sales

activities of brokers. Id. at 842. In contrast, there is a sufficient causal nexus here

because Defendant’s activities were directly related to WinnResidential’s tenancy

decisions.

      These arguments similarly fail as to Plaintiffs’ disability discrimination claim.

Defendant argues that its requirement for a conservator to submit a power of

attorney before receiving another individual’s tenant screening report is too far

removed from any housing decision for purposes of the FHA. The Court disagrees.

Plaintiffs allege that Ms. Arroyo submitted an application for Mr. Arroyo’s

screening report which she signed along with Mr. Arroyo’s co-conservator, a

certificate of conservatorship, a utility bill showing her address and mail received

by her on Mr. Arroyo’s behalf. Defendant still did not provide the tenant screening

report. Meanwhile, WinnResidential told Ms. Arroyo that it had no knowledge of

the criminal finding in Mr. Arroyo’s screening report and the impact that the finding

may have on resident safety. If Ms. Arroyo had the underlying information, she

would have been able to make a specific accommodation request to



                                          20

        Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 21 of 33



WinnResidential.     The Court finds Defendant’s decision to require a power of

attorney from Ms. Arroyo in addition to the documents she allegedly submitted has

a sufficiently close nexus to housing availability and is wholly distinct from cases

cited by Defendant involving the effect of cement grinding facilities and highways

on adjacent neighborhoods. See, e.g., Jersey Heights Neighborhood Assoc. v.

Glendening, 174 F.3d 180 (4th Cir. 1999).

              3.     Disparate Treatment Claim

       Plaintiffs bring a claim of disparate treatment based on race under §3604.4

This claim is analyzed under the familiar McDonnell Douglas burden-shifting

framework. See Mitchell v. Shane, 350 F.3d 39, 47 (2d Cir. 2003) (“We evaluate

claims of housing discrimination under the McDonnell Douglas burden-shifting

framework.”). However, in Swierkiewicz v. Sorema N.A., the Supreme Court held

that a plaintiff asserting disparate treatment claims under Title VII and the Age

Discrimination in Employment Act need not allege specific facts establishing a

prima facie case of discrimination to survive a motion to dismiss because “[t]he

prima facie case under McDonnell Douglas . . . is an evidentiary standard, not a

pleading requirement.” 534 U.S. 506, 510, 514-15 (2002). Subsequently, the Second

Circuit held that “[t]he Swierkiewicz holding applies with equal force to any claim .

. . that the McDonnell Douglas framework covers.” See Williams v. N.Y. City Hous.

Auth., 458 F.3d 67, 72 (2d Cir. 2006); see also Palmer v. Fannie Mae, No. 17-2867,

2018 WL 5830504, at *1 n.1 (2d Cir. Nov. 7, 2018).             Therefore, the holding in


4
   In its Motion to Dismiss, Defendant briefly addresses a disparate treatment claim based
on Mr. Arroyo’s disability. In their Opposition to the Motion to Dismiss, Plaintiffs classify
their disability discrimination allegations as failure to accommodate and disparate impact
only. See Dkt. 31 [Mem. in Opp’n to Mot. to Dismiss] at 6.

                                             21

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 22 of 33



Swierkiewicz applies to Plaintiffs’ disparate treatment claim and they do not need

to allege facts sufficient to establish a prima facie claim under McDonnell Douglas

to survive a motion to dismiss. See Boykin v. KeyCorp, 521 F.3d 202, 212-13 (2d

Cir. 2008); see also Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 84 (2d

Cir. 2015) (“[A] plaintiff is not required to plead a prima facie case under McDonnell

Douglas, at least as the test was originally formulated, to defeat a motion to

dismiss.”).

      In contrast, “a plaintiff can survive a motion to dismiss if the plaintiff can

allege facts that support a plausible claim that the plaintiff was ‘a member of a

protected class,’ suffered relevant ‘adverse’ treatment, and ‘can sustain a minimal

burden of showing facts suggesting an inference of discriminatory motivation.’”

Palmer, 2018 WL 5830504, at *1 (quoting Littlejohn v. City of New York, 795 F.3d

297, 311 (2d Cir. 2015)). Here, Plaintiffs sufficiently allege that Defendant

discriminated against them on the basis of race. They allege that they are members

of a protected class who suffered adverse treatment when Defendant used its

automated CrimSAFE product to determine that Mr. Arroyo was disqualified for

tenancy without conducting an individual assessment or providing him with the

underlying documentation supporting its conclusion. Lastly, Plaintiffs meet their

minimal burden to show facts suggesting an inference of discriminatory intent.

Plaintiffs allege that Defendant was aware of HUD regulations that govern the use

of criminal records in tenant screening decisions, the racial and ethnic disparities

in the criminal justice system, the effects that the automatic denial of housing

based on criminal records have on minorities and less discriminatory alternatives



                                         22

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 23 of 33



to its current practices. Despite this knowledge, Defendant continued to offer its

automated CrimSAFE product which it advertised as “automat[ing] the evaluation

of criminal records, reliving your staff from the burden of interpreting criminal

search results.” Dkt. 1 at ¶ 35.

      Defendant incorrectly suggests that Plaintiffs need to show discriminatory

animus by blurring the important distinction between Plaintiffs’ burden at the

pleading stage and their ultimate burden of proof. Defendant’s argument is

contrary to clearly established law. L.C. v. LeFrak Org., Inc., cited by Defendant,

states that “a plaintiff need not allege animus at the pleading stage.” 987 F. Supp.

2d 391, 402 n.3 (S.D.N.Y. 2013); see also Khodeir v. Sayyed, No. 15CV8763, 2016

WL 5817003, at *6 (S.D.N.Y. Sept. 28, 2016) (quoting Boykin, 521 F.3d at 215).

Moreover, this is not a case where Plaintiffs’ factual allegations do not allow a

conclusion that the Defendant acted out of discriminatory animus. See Logan v.

Matveevskii, 175 F. Supp. 3d 209, 226-27 (S.D.N.Y. 2016) (granting motion to

dismiss on FHA claim where plaintiff did not allege “sufficient facts to conclude

that he was in any way directly discriminated against on the basis of race, family

status, age, or disability”). Plaintiffs’ factual allegations meet the minimal burden

to suggest an inference of discriminatory motivation. Lastly, Defendant’s

remaining argument that Plaintiffs failed to show they were treated differently on

the basis of a protected characteristic fails on similar grounds. As explained

above, Plaintiffs burden at the pleading stage is minimal. Plaintiffs do not have to

show that they were treated differently on the basis of race to survive a motion to

dismiss.



                                         23

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 24 of 33



             4.    Disparate Impact Claims

      The Supreme Court recently held that the FHA encompasses disparate

impact discrimination. See Tex. Dep’t of Hous. & Cmty. Aff. v. Inclusive

Communities Project, Inc., 135 S.Ct. 2507, 2518 (2015). The Court held that “[a]t the

pleading stage, a plaintiff must ‘allege facts . . . or produce statistical evidence

demonstrating a causal connection’ between the challenged policy and the

discriminatory effect.” Paige v. New York City Hous. Auth., No. 17CV7481, 2018 WL

3863451, at *3-4 (S.D.N.Y. Aug. 14, 2018) (quoting Inclusive Communities Project,

Inc., 135 S.Ct. at 2523). In the Second Circuit, a plaintiff establishes a prima facie

case of disparate impact by showing “the occurrence of certain outwardly neutral

practices” and “a significantly adverse or disproportionate impact on persons of a

particular type produced by the defendant’s facially neutral acts or practices.”

MHANY Mgmt., Inc. v. Cty. of Nassau, 819 F.3d 581, 587-88, 619 (2d Cir. 2016)

(internal citation and quotation marks omitted).

      With regards to its racial disparate impact claims, Plaintiffs alleged that

Defendant has a facially neutral policy, through its CrimSAFE product, of making

automated determinations of an applicant’s eligibility for tenancy without providing

the underlying documentation or conducting an individualized assessment of the

applicant. Plaintiffs further allege that this policy has a disproportionate impact on

minorities because they are significantly more likely to be arrested, charged, and

indicted.   Plaintiffs allege that this combination results in a disproportionate

number of housing denials for minorities. Lastly on April 2016, HUD issued a

document entitled “Office of General Counsel Guidance on Application of Fair



                                         24

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 25 of 33



Housing Act Standards to Use of Criminal Records by Providers of Housing and

Real Estate-Related Transactions. One court in this circuit             deemed it “an

interpretive rule” which clarifies how disparate impact claims under 24 C.F.R. §

100.500 apply to situations where a housing provider takes an adverse action

based on an individual’s criminal history. See, e.g., Jackson v. Tryon Park

Apartments, Inc., No. 18CV6238, 2019 WL 331635, at *4 (W.D.N.Y. Jan. 25, 2019).

      With regards to its disability disparate impact claim, Plaintiffs alleged that

Defendant has two facially neutral policies: (1) refusing to allow conservators to

receive consumer files for individuals subject to the conservatorship and (2)

requiring all third parties, including conservators, to submit a power of attorney

executed by the individual in order to receive her consumer file. Plaintiffs further

allege that Defendant’s policies disproportionately impact disabled individuals

because they are more likely to be subject to a conservatorship than non-disabled

individuals. Plaintiff also alleges that these individuals lack the ability to execute

a power of attorney. Finally, Plaintiff alleges that the result of these policies is that

disabled individuals have a more difficult time requesting or obtaining the results

of Defendant’s screening reports. These allegations satisfy Plaintiffs’ prima facie

burden at the motion to dismiss stage.

      District courts in this circuit have held that allegations similar to Plaintiffs

survive a motion to dismiss. See, e.g., Jackson, 2019 WL 331635, at *3 (denying

motion to dismiss where plaintiff alleged that automatically excluding a person

with a felony conviction from tenancy has a disparate racial impact); see also

Paige, 2018 WL 3863451, at *3-4 (denying motion to dismiss where plaintiffs alleged



                                           25

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 26 of 33



that housing authority’s failure to comply with lead paint inspection laws had a

disproportionate impact on children); see also Khodeir v. Sayyed, No. 15CV8763,

2016 WL 5817003, at *7 (S.D.N.Y. 2016 Sept. 28, 2016) (denying motion to dismiss

disparate impact claim where plaintiff alleged two facially neutral policies had a

disproportionate impact on Arab residents); see also Gashi v. Grubb & Ellis Prop.

Mgmt. Servs, No. 9CV1037, 2010 WL 2977143, at *5 (D. Conn. July 21, 2010) (denying

motion to dismiss disparate impact claim where plaintiff alleged facially neutral

policy had a disparate impact on families).

      The Court finds Defendant’s response unavailing. First, Defendant argues

that Plaintiffs’ racial disparate impact claim fails because the housing-related

policies at issue are not attributable to Defendant. Second, Defendant argues that

Plaintiffs’ disability disparate impact claim fails because it is not supported by

statistical evidence. For the reasons articulated above, the Court is not persuaded

by Defendant’s argument that the relevant housing policies are not attributable to

it. Defendant created and provided the automated screening process to

WinnResidential. It suggested the categories for which WinnResidential could

screen potential tenants, made eligibility determinations and sent out letters to

potential tenants notifying them of the eligibility determination.

      Defendant’s second argument fails because, although it is not required,

Plaintiffs alleged sufficient statistical support for their claims. As explained above,

Plaintiffs must “‘allege facts . . . or produce statistical evidence demonstrating a

causal connection’ between the challenged policy and the discriminatory effect.”

Paige, 2018 WL 3863451, at *3-4. Plaintiffs have satisfied their burden on a motion



                                          26

        Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 27 of 33



to dismiss by alleging that Defendant’s policies have a disparate impact on

disabled individuals because they are more likely to be conserved and unable to

execute a power of attorney. Defendant’s claim that dismissal is required unless

Plaintiffs allege statistical evidence of how the policy affects the protected and

unprotected group again sets Plaintiffs’ bar too high. In the case Defendant cites

for this proposition, the Seventh Circuit provided this context before affirming the

dismissal of the disparate impact claim, “Disparate-impact plaintiffs are permitted

to rely on a variety of statistical methods and comparisons to support their claims.

At the pleading stage, some basic allegations of this sort will suffice. But the

amended complaint contains no allegations of the kind, nor any other factual

material to move the disparate-impact claims over the plausibility threshold.”

Adams v. City of Indianapolis, 742 F.3d 720, 733 (7th Cir. 2014). The same cannot

be said for the case at bar. Consistent with the other district courts in this circuit,

the Court finds that Defendant’s stated a claim for disparate impact based on

disability.

              5.    Failure to Accommodate

       Plaintiffs allege that Defendant violated the FHA by failing to accommodate

Mr. Arroyo’s disability.   Ms. Arroyo requested the documents underlying Mr.

Arroyo’s tenant screening report and provided proof of her status as Mr. Arroyo’s

conservator. Defendant refused to accept this document and required a power of

attorney even though Ms. Arroyo explained that Mr. Arroyo is conserved and does

not have the ability to execute a power of attorney. To state a claim for failure to

accommodate, “a plaintiff must show (1) that the plaintiff or a person who would



                                          27

          Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 28 of 33



live with the plaintiff had a handicap within the meaning of § 3602(h); (2) that the

defendant knew or reasonably should have been expected to know of the handicap;

(3) that the accommodation was likely necessary to afford the handicapped person

an equal opportunity to use and enjoy the dwelling; (4) that the accommodation

requested was reasonable; and (5) that the defendant refused to make the

requested accommodation.” Olsen v. Stark Homes, Inc., 759 F.3d 140, 156 (2d Cir.

2014).

         Plaintiffs allege sufficient facts to support each factor. Mr. Arroyo has

significant disabilities within the meaning of § 3602(h) and Ms. Arroyo notified

Defendant of Mr. Arroyo’s disabilities. The requested accommodation was

necessary because Ms. Arroyo was trying to convince WinnResidential to

reexamine Defendant’s decision to disqualify Mr. Arroyo.            Without proof that

Defendant’s report revealed a limited and dated criminal history for Mr. Arroyo,

WinnResidential      was   unlikely   to   override   Defendant’s   decision.   Indeed,

WinnResidential refused to do so. The accommodation was reasonable because

Ms. Arroyo’s role as co-conservator gave her significantly more power over Mr.

Arroyo’s affairs than a power of attorney. Nevertheless, Defendant refused to

provide Ms. Arroyo with the records underlying Mr. Arroyo’s tenant screening

report.

         Defendant does not address these factors in its Motion to Dismiss. It states

that Plaintiffs’ claim must fail because they do not allege that Defendant applied its

policy differently to any non-disabled individual. Defendant cites no support that

this allegation is required at the pleading stage. Defendant next argues that there



                                            28

        Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 29 of 33



is an insufficient nexus between its failure to provide the tenant screening report

and housing availability. However, the Court disagrees as explained in detail above

and finds that Plaintiffs stated a claim for failure to accommodate Mr. Arroyo’s

disability.

       B.     Connecticut Unfair Trade Practices Act Claim

       Plaintiffs merge the allegations supporting their FHA claims into one

omnibus CUTPA claim focusing on Defendant’s use of the CrimSAFE product and

its file disclosure policies. CUTPA prohibits “unfair methods of competition and

unfair or deceptive acts or practices in the conduct of any trade or commerce.”

See Conn. Gen. Stat. § 42-110b. CUTPA is “remedial in character . . . and must be

liberally construed in favor of those whom the legislature intended to benefit.” Fink

v. Golenbock, 238 Conn. 183, 213 (1996); see also Conn. Gen. Stat. § 42-110g(a). A

CUTPA claim may be brought by “[a]ny person who suffers any ascertainable loss

of money or property.” See Conn. Gen. Stat. § 42-110g(a).

       “To prevail on a CUTPA claim, the plaintiffs must prove that (1) the defendant

engaged in unfair or deceptive acts or practices in the conduct of any trade or

commerce . . . [and] (2) [they have] suffered an ascertainable loss of money or

property as a result of the defendant's acts or practices.” Artie’s Auto Body, Inc.

v. Hartford Fire Ins. Co., 287 Conn. 208, 217 (2008). When analyzing the first

element, whether plaintiffs alleged an unfair act, the Court must apply the

“cigarette rule” which considers whether the act: (1) “offends public policy as it

has been established by statutes, the common law, or otherwise”; (2) is “immoral,

unethical, oppressive, or unscrupulous”; or (3) “causes substantial injury to



                                         29

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 30 of 33



consumers.” See Harris v. Bradley Memorial Hosp. and Health Ctr., Inc., 296 Conn.

315, 351 (2010). “All three criteria do not need to be satisfied to support a finding

of unfairness. A practice may be unfair because of the degree to which it meets

one of the criteria or because to a lesser extent it meets all three . . . Thus a violation

of CUTPA may be established by showing either an actual deceptive practice or a

practice amounting to a violation of public policy.” Caires v. JP Morgan Chase

Bank, N.A., 880 F. Supp. 2d 288, 299 (D. Conn. 2012) (internal citation and quotation

marks omitted).

      The second element, ascertainable loss, “is a threshold barrier which limits

the class of persons who may bring a CUTPA action seeking either actual damages

or equitable relief . . . to be entitled to any relief under CUTPA, a plaintiff must first

prove that he has suffered an ascertainable loss due to a CUTPA violation.” Artie’s

Auto Body, Inc., 287 Conn. at 217-18. “An ascertainable loss is a loss that is

capable of being discovered, observed or established. The term loss . . . has been

held synonymous with deprivation, detriment and injury. To establish an

ascertainable loss, a plaintiff is not required to prove actual damages of a specific

dollar amount.” Id. at 218. However, the loss must still be “measurable even

though the precise amount of the loss is not known.” Id. (internal citation and

quotation marks omitted). “A plaintiff also must prove that the ascertainable loss

was caused by, or a result of, the prohibited act.” Id. (quoting Conn. Gen. Stat. §

42-110g(a)). “When plaintiffs seek money damages, the language as a result of in

§ 42–110g (a) requires a showing that the prohibited act was the proximate cause

of a harm to the plaintiff . . . [P]roximate cause is [a]n actual cause that is a



                                            30

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 31 of 33



substantial factor in the resulting harm . . . The question to be asked in ascertaining

whether proximate cause exists is whether the harm which occurred was of the

same general nature as the foreseeable risk created by the defendant's act.” Id.

(internal citations omitted).

      Here, Plaintiffs have sufficiently alleged unfair or deceptive practices that

violate the cigarette rule. Plaintiffs allege that Defendant’s actions offend the

public policy set forth in the FHA and related HUD Guidance, the FCRA and

Connecticut’s conservatorship statute. Because they alleged practices amounting

to public policy violations, the Court finds that Plaintiffs have sufficiently pled an

unfair or deceptive practice. See Green v. Konover Residential Corp., No.

95CV1984, 1997 WL 736528, at *7 (D. Conn. Nov. 24, 1997) (“The Connecticut courts

have read CUTPA broadly enough to encompass the claims of plaintiffs, which

include . . . violations of the Fair Housing Act by virtue of defendants'

discriminatory repair practices.”). Plaintiffs also alleged that Defendant’s actions

were unethical and unscrupulous because it claimed its CrimSAFE product would

improve fair housing compliance when it knew CrimSAFE had a discriminatory

effect on people of color. Lastly, Plaintiffs alleged that Defendant’s actions cause

substantial injury because they leave consumers without housing and without

sufficient information to challenge housing decisions.

      Defendant argues that it cannot be liable because CUTPA requires that

Defendant’s actions were the proximate cause of Plaintiffs’ harm and the alleged

discriminatory decisions at issue here were made by WinnResidential. As

explained above, a plaintiff alleging CUTPA violations must allege ascertainable



                                          31

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 32 of 33



loss proximately caused by the prohibited act. Here, Plaintiffs allege a series of

ascertainable losses caused by Defendant. It is foreseeable that (1) Defendant’s

denial of Mr. Arroyo’s housing application would result in increased expenses for

the Arroyos and (2) Defendant’s refusal to provide the tenant screening report

would result in a deprivation of Mr. Arroyo’s rights under the FCRA to a copy of his

consumer report.

      Defendant next claims that Plaintiffs’ CUTPA claim based on its file

disclosure policies fails because consumer file disclosure requests are provided

free of charge under the FCRA and therefore are not in connection with trade or

commerce. Trade or commerce is defined as “the advertising, the sale or rent or

lease, the offering for sale or rent or lease, or the distribution of any services and

any property, tangible or intangible, real, personal or mixed, and any other article,

commodity, or thing of value in this state.” Conn. Gen. Stat. § 42-110a(4).

Defendant claims that the facts at issue here are most analogous to Omega S.A. v.

Omega Engineering, Inc., where the Court found that filing a trademark application

or registering a domain name does not involve trade or commerce under CUTPA

where the trademark and name were never used. No. 1CV2104, 2005 WL 3307277,

at *8 (D. Conn. Dec. 6, 2005). The Court disagrees. Unlike in Omega, Defendant

had a business relationship with WinnResidential. It agreed to provide screening

services and to send potential tenants a letter with the tenancy decision. The letter

states that the tenant can request a copy of his screening report. Defendant’s

disclosure policy stems from its commercial relationship with WinnResidential and

the services Defendant provides to WinnResidential’s consumers on its behalf.



                                         32

       Case 3:18-cv-00705-VLB Document 41 Filed 03/25/19 Page 33 of 33



Here, like in Nastro v. D’Onofrio, cited by Plaintiffs, Defendant’s conduct is

sufficiently related to their business to establish a relationship to trade or

commerce. 263 F. Supp. 2d 446, 457-58 (D. Conn. 2003) (denying motion to dismiss

CUTPA claim where defendants’ property transfers were sufficiently related to their

underlying business to establish a relationship to trade or commerce); see also

Macomber v. Travelers Prop. & Cas. Corp., 261 Conn. 620, 643 (2002) (explaining

that CUTPA does not require a consumer relationship).

                                  V.   Conclusion

      For the foregoing reasons, Defendant’s Motion to Dismiss Counts I, II, III and

VI is DENIED.



                                             IT IS SO ORDERED.


                                                             Vanessa Bryant
                                                             2019.03.25 19:37:23 -04'00'

                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated at Hartford, Connecticut.




                                        33

